PER CURIAM.
At a former term a branch of this case was before this court (see Groom v. Mortimer Land Co. et al., 192 Fed. 849, 113 C. C. A. 173), in which nearly all the vital questions presented in this suit were involved ■and passed upon adversely to the pretensions of- the plaintiff in error herein, and as then decided have been followed by the District Court in the present suit. We have considered the assignments of error, and find no reversible error assigned or patent on the record. We notice and have considered the motion for assessment of damages under the second paragraph of our rule 30, to the effect that where it shall appear that a writ of error has been sued out merely for delay, and has delayed proceedings on the- judgment in the inferior court, damages at a rate not exceeding 10 per cent, in addition to interest shall be awarded upon the amount of the judgment, and we are not prepared to hold that the writ of error in this case was sued out for delay. Affirmed, with costs.